          Case 1:20-cv-04300-RA Document 11
                                         10 Filed 11/23/20
                                                  06/08/20 Page 1 of 1




                                     UNITED STATES DISTRICT COURT
                                   3SOUTHERN DISTRICT OF NEW YORK


WILLIAM RICHARD HAMILTON,     )
                              )
Plaintiff                     )
                              )
v.                            )                                         Case # 1:20-cv-04300-RA
                              )
Bill DeBlasio, et al.         )
______________________________)



                                             MOTION TO DISMISS



COMES NOW, the Plaintiff, William Richard Hamilton, and respectfully requests that this
Honorable Court enter a motion to dismiss the above styled case. The hearing set forth by the
Honorable Court is scheduled after the curfew order has lapsed, and the matter is now moot.




                                                                              Respectfully Submitted,
   Application granted. The Clerk of Court is respectfully directed
   to close this case. The Clerk of Court is further directed to mail         /s/ William R Hamilton
   a copy of this order to Mr. Hamilton.                                      Plaintiff, Pro Se
   SO ORDERED.                                                                600 W 111th St. # 3A
                                                                              New York, NY 10025
                                                                              (212) 365-8150
   _________________
                                                                              whamilton@me.com
   Ronnie Abrams, U.S.D.J.
   November 23, 2020
